PER CURIAM.
We affirm appellant’s conviction of aggravated battery. See Peede v. State, 474 So.2d 808 (Fla.1985), cert. denied, 477 U.S. 909, 106 S.Ct. 3286, 91 L.Ed.2d 575 (1986); Edwards v. State, 548 So.2d 656 (Fla.1989). We accept the State’s concession that based on Heggs v. State, 759 So.2d 620 (Fla.2000), appellant’s sentence should be vacated. It is apparent from the record that appellant’s sentence pursuant to the 1995 guidelines exceeds the maximum sentence allowed under the 1994 guidelines. We therefore reverse appellant’s sentence and remand this cause to the trial court for resentencing.
AFFIRMED IN PART, REVERSED IN PART and REMANDED.
DELL, GUNTHER and STEVENSON, JJ., concur.